Appeal dismissed. Memorandum: After the jury returned a verdict of guilty of attempted burglary in *985the third degree, defendant was sent to Elmira Reception Center for “ classification and confinement.” This does not constitute a “sentence.” (People ex rel. Johnson v. Martin, 283 App. Div. 478, affd. 307 N. Y. 713.) This being so, there is no proper judgment of conviction against this defendant and, therefore, no appeal lies to this court. This appeal must be dismissed. We obviously may not pass upon the merits of this appeal. That can only be done after a proper judgment of conviction and a new appeal, if taken. All concur. (Appeal from a judgment of Erie County Court convicting defendant of the crime of attempted burglary, third degree.) Present — MeCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.